 Case 1:21-cv-00137-PLM-RSK ECF No. 3, PageID.47 Filed 03/19/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
IN RE:

KAHN AVIATION, INC.
__________________________/

KELLY M. HAGAN,

                Plaintiff,
                                                     Case No.: 1:21-cv-137
v.
                                                     HONORABLE PAUL L. MALONEY
SEMMA HEALTH INC.,

                Defendant.
                                  /


                 ORDER ADOPTING REPORT AND RECOMMENDATION

         This matter comes before the Court on the Report and Recommendation filed by the

Honorable Scott W. Dales, United States Bankruptcy Judge, recommending that this Court grant the

application for default judgment filed by Plaintiff, chapter 11 trustee Kelly M. Hagan. The Report

and Recommendation was duly served on the parties. No objections have been filed. Therefore,

         IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 1) is

APPROVED and ADOPTED as the opinion of the Court.

         IT IS FURTHER ORDERED that the Application for Default Judgment (ECF No. 1-4) is

GRANTED.

         A Judgment will be entered consistent with this Order.


Dated: March 19, 2021                                /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
